DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims in the reply filed on 7/20/2021 is acknowledged.
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims (claims 10-13), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairns et al., US Patent No. 5,492,487 (hereinafter referred to as Cairns).  
Regarding claims 1 and 4-5, Cairns discloses an electrical connector assembly (sealed connector system) (see Abstract) including a first connector member (male 
Cairns further discloses an electrical connector assembly which includes an interface seal.  The interface seal has a base portion extending longitudinally and annularly to form a generally rectangular or circular to match the shape of the connector members.  The interface seal is made of an elastomer material such as a soft, inherently lubricated, silicone elastomer (reads on step a) of claim 1 and reads on claim 5).  The interface seal is disposed about the support wall and positioned there along such that one end of the base portion is disposed in the seal recess (Col. 3-4/L. 63-29).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oshima et al., US Patent Application Publication No. 2015/0001841 (hereinafter referred to as Oshima).
Regarding claims 1-9, Oshima discloses a threaded joint for pipes having a pin, which is a joint element having male or external threads, and a box, which is a joint element having female or internal threads (Figures 1A-1C and Para. [0034]).  
The pin and the box each have contact surfaces which contact each other when the threaded joint is made up.  The contact surface of the pin includes a threaded portion having male threads and an unthreaded metal contact portion located closer to the front end of the pin.  The portion of the pin which is closer to the front end than the threaded portion is a lip portion. The unthreaded metal contact portion formed on the lip portion of the pin comprises a sealing surface located in the vicinity of the threaded portion and a shoulder surface formed on the end surface of the pin.  Correspondingly, 
A water-insoluble liquid resin (a resin which is liquid at room temperature) increases the fluidity of the coating composition in a molten state, thereby reducing problems during spray coating. If present in a small amount, the liquid resin does not produce tackiness of the resulting solid lubricating coating. Preferred liquid resins are polydialkylsiloxanes (Para. [0079] and [0085]).      	
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771